Title: From James Madison to Thomas Jefferson, 5 August 1797
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange Aug. 5. 1797
Yours of the 3d. arrived safe yesterday. I will converse with Col. Monroe, as you desire, on the subject of his letter to you, & listen to all his reasons for the opinion he gives. My present conviction is opposed to it. I have viewed the subject pretty much in the light you do. I consider it moreover as a ticklish experiment to say publickly yes or no to the interrogatories of party spirit. It may bring on dilemmas, not to be particularly foreseen, of disagreeable explanations, or tacit confessions. Hitherto the Precedents have been the other way. The late President was silent for many years as to the letters imputed to him, and it would seem, deposited in the office of State only, the answer which the zeal of the Secretary communicated to the public. Mr. Adams has followed the example with respect to Callendar’s charge, probably well founded, of advising the extermination of the Tories. Col. M. thinks that honest men would be encouraged by your owning & justifying the letter to Mazzei. I rather suspect it would be a gratification & triumph to their opponents; & that out of the unfixed part of the Community more converts would be gained by the popularity of Gen: Washington, than by the kind of proof that must be relied on against it.
Wishing to return the “Petition &c” to your Court as you recommend, I must be brief on that subject. It is certainly of great importance to set the public opinion right with regard to the functions of grand juries, and the dangerous abuse of them in the federal Courts: nor could a better occasion occur. If there be any doubts in the case, they must flow from the uncertainty of getting a numerous subscription, or of embarking the Legislature in the business. On these points the two gentlemen you mean to consult can judge much better than I can do. The Petition in its tenor, cannot certainly be mended. I have noted with a pencil, the passages wch. may perhaps be better guarded agst. cavil.
(1) The term “appoint,” strictly taken includes the Senate, as well as Executive.
(2) Is it true that the foreign members of the late Grand-jury, lie under all the defects ascribed to them? I am a stranger even to their names.
(3) “within the same” Does not impeachment extend to crimes committed elsewhere, by those amenable to our laws?
(4) “such as resided within the American lines during the whole war.” Wd. not this apply to persons who came here during the war, & were faithful, to the end of it. Gallatin is an example. Would such a partial disfranchisement of persons already naturalized be a proper precedent? The benefit of stating the evil to the public might be preserved & the difficulty avoided, by confining the remedy to future naturalizations, or by a general reference of it to the wisdom of the Legislature. This last may be a good expedient throughout the Petition, in case the assembly cannot be relied on to adopt the specific remedies prayed for.
(5) This change is, to avoid the term “expressly” which has been a subject of controversy, and rather decided agst. by the public opinion.
Your letter of the 24 has come to hand since mine by Mr. B. It is so much our inclination to comply with its invitations that you may be assured it will be done if any wise practicable. I have engagements, however, on hand of sundry kinds which forbid a promise to myself on that head. The situation of my health may be another obstacle. I was attacked the night before last, very severely by something like a cholera morbus or bilious cholic, of which, tho’ much relieved, I still feel the effects, and it is not quite certain what turn the complaint may take. Adieu affecly.
Js. Madison Jr
